Citation Nr: 9925290	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-40 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for service-connected 
kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1979, and from November 1982 to September 1991.

This appeal arises from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran's appeal originally contained three issues.  The 
issues of entitlement to an increased (compensable) 
evaluation for status post fixation of a separated left 
shoulder, and of entitlement to an increased (compensable) 
evaluation for a skin disorder, however, were granted by a 
January 1997 Board decision.  Pursuant to the Board's 
decision a May 1997 RO decision assigned 10 percent ratings 
for both disorders, effective February 26, 1993.  Hence, 
these matters are no longer before the Board.


REMAND

As noted in the January 1997 Board remand decision, the 
veteran was rescheduled for a hearing before a Member of the 
Board at the RO, on November 25, 1996.  As the veteran failed 
to appear for the rescheduled hearing, however, and as no 
request to reschedule has been received and granted by the 
RO, his appeal will be processed as though his request for a 
hearing has been withdrawn, as indicated in the Board's 
October 1996 notice to him.

The Board's 1997 remand decision instructed the RO to obtain 
the veteran's medical records from February 1994 and to 
provide him a VA examination to determine the nature and 
extent of any kidney stone disorder.  That development having 
been completed, the veteran's appeal has been returned to the 
Board for adjudication.

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Having 
submitted a well grounded claim, VA has a duty to assist the 
veteran in its development.  See 38 U.S.C.A. § 5107(a).  This 
duty has not yet been fully met, and this case, therefore, is 
not ready for appellate disposition for the reasons that 
follow.

The veteran, after his medical records were obtained, was 
provided a VA nephrological examination in July 1997.  That 
examination report indicated a diagnosis of nephrocalcinosis, 
and also that a requested intravenous pyelogram (IVP) test 
had not been performed.  A March 1998 VA treatment report 
also indicates the veteran reported an IVP "a few months 
ago," which revealed a left renal stone.  That report also 
contained a plan to refer the veteran to the genito-urinary 
clinic for a left renal stone and history of hydronephrosis.  
Unfortunately, neither the IVP report nor the follow-up 
genito-urinary clinic report are of record.  Thus, 
regrettably, the veteran's claim must again be remanded to 
obtain those records.  When, during the course of review, it 
is determined that further evidence or clarification of the 
evidence is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).  The Board notes that the United 
States Court of Veterans Appeals (Court) has held that, at 
least for the purpose of determining whether a record on 
appeal is complete and a case is "ripe" for judicial 
review, VA has constructive knowledge of documents generated 
by VA medical facilities that could "reasonably" be 
expected to be part of the record even if said records were 
not actually part of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992).  In a precedent opinion, VA 
General Counsel held that when a decision is entered on or 
after July 21, 1992, a failure to consider records which were 
in VA's possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.  See also Henderson v. West, 
11 Vet. App. 111, 112-13 (1998) (per curiam); Blount v. West, 
11 Vet. App. 32, 33 (1998) (per curiam); Lynch v. Gober, 11 
Vet. App. 22, 26-27 (1997).

The March 1998 treatment report, as noted above, also 
contained a diagnosis of history of hydronephrosis, but did 
not indicate whether that condition, if present, was related 
to the veteran's service-connected kidney stones.  Hence, a 
VA nephrological examination, after a thorough review of the 
veteran's medical records, should be provided both to 
determine whether kidney stones are currently present and to 
determine whether hydronephrosis, if currently present, is 
related to the veteran's service-connected kidney stone 
disability.  Where the veteran has submitted a well-grounded 
claim, VA has a duty to assist the veteran in developing the 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  Where there is no medical opinion of record 
that would support a Board conclusion that the veteran's 
current disability was not etiologically related to service, 
the Board cannot make such a conclusion without first 
obtaining such an opinion.  See Watai v. Brown, 9 Vet. 
App. 441, 444 (1996).

Finally, the Court has held that at the time of an initial 
rating in an original claim separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the noncompensable rating for the veteran's 
service-connected kidney stone disability is effective 
February 26, 1993, the date of receipt of the veteran's 
application for compensation.  Thus, the RO should consider 
whether a higher rating is warranted at any time after that 
date.  See 38 C.F.R. § 19.9.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to accord due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the veteran's 
complete VA treatment and/or 
hospitalization records subsequent to 
March 1998, and associate them with the 
claims file.  In particular, if such 
records exist, the IVP and genito-urinary 
clinic records noted by the July 1997 VA 
nephrological examination report and the 
March 1998 VA treatment report should be 
obtained.  If these records cannot be 
obtained, the reason therefor should be 
properly documented in the claims file.

2.  After completion of the above 
development, and even if no records are 
obtained, the veteran should be provided 
a VA nephrological examination to 
determine whether kidney stones currently 
are present, and to determine whether 
hydronephrosis is currently present.  If 
hydronephrosis is currently present the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that hydronephrosis is 
related to the veteran's service-
connected kidney stone disability. All 
indicated tests and studies are to be 
performed.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the entire claims 
file, must be made available to, and be 
reviewed by, the examiner, prior to the 
examination.  The report of examination 
should include the complete rationale for 
all opinions expressed, and must be 
typed.  Should the examiner determine 
that further testing or examination of 
the veteran is necessary, the RO should 
schedule the veteran for that 
development.

3.  After completion of the above the RO 
should review the examination report and 
the opinion(s) to determine if they are 
sufficient to properly adjudicate the 
veteran's claim, and, if necessary, to 
rate any disability related to service, 
or to his service-connected kidney stone 
disability.  If not, the report should be 
returned as inadequate for rating 
purposes.  See 38 C.F.R. § 4.2; Bruce v. 
West, 11 Vet. App. 405, 410 (1998); 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4.  The RO should then adjudicate the 
issue of the veteran's entitlement to a 
compensable rating for service-connected 
kidney stones, on the basis of all 
pertinent evidence of record and all 
applicable statutes, regulations, and 
case law, including Fenderson, supra.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist, to obtain additional medical 
development, and to accord due process of law, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


